Citation Nr: 9932922	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of service 
connection for PTSD and for an increased rating for a 
service-connected skin disorder of the feet.  The veteran 
submitted a notice of disagreement (NOD) in December 1995.  

By a March 1996 rating action, the RO increased the rating 
for the service-connected skin condition to 10 percent, 
effective from May 8, 1995 and continued the denial of the 
claim of service connection.  The RO issued a statement of 
the case (SOC) in May 1996, referencing both issues.  The 
veteran's substantive appeal was received in June 1996.  

In November 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  At the hearing, the veteran withdrew his appeal 
as to the issue of increased rating.  As such, the issue 
presently before the Board is limited to that noted on the 
title page.  


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and the report of an October 1995 VA 
examination and March 1998 statement of a VA physician which 
include diagnoses of PTSD, related to military service.  
Under these circumstances, the Board finds that the veteran's 
claim is plausible and thus well grounded.  


ORDER

The claim for service connection for PTSD is well grounded 
and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a VA medical opinion generally 
linking his PTSD to service. (See the October 1995 VA 
examination report and March 1998 VA physician's statement).  
While the veteran's lay testimony as to in-service stressors 
could suffice to well ground his claim, an award of service 
connection for PTSD requires more.  Specifically, medical 
evidence establishing a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor is required.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the claimed stressor is not combat 
related, the veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  Cohen v. 
Brown, 10 Vet. App. 128 (1997); See 38 U.S.C.A. § 1154(b) 
(West 1991).  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony offered at a 
personal hearing and written statements submitted to the RO, 
he has offered details of those events which he considered 
particularly stressful.  These include being in a jeep 
accident, being in a landing craft which was struck by 
another landing craft and wounding a superior on a firing 
range.  While the RO has attempted to verify the 
circumstances surrounding the incident on the landing craft, 
it does not appear that an attempt has been made to 
substantiate the veteran's other alleged stressors.  From a 
review of correspondence sent between the RO and the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and its predecessor, the U.S. Army & Joint Services 
Environmental Support Group (ESG), it appears that the RO 
limited its verification request to the one instance.  In 
addition, it does not appear that the RO submitted as 
complete a request as possible.  A December 1996 letter from 
ESG indicated that, in order to facilitate the search of 
records, the veteran's DA Form 20 should be forwarded 
immediately.  It is unclear whether that information was 
forwarded as requested.  Thus, the Board finds that this case 
must be remanded so that the RO can attempt to verify the 
veteran's alleged stressors by contacting the USASCRUR and 
submitting all necessary information.  

The Board also notes that during the course of this appeal 
the provisions of 38 C.F.R. § 3.304(f) were changed, 
effective March 7, 1997.  The RO must consider both the 
previous and the current versions of this regulation and 
apply the most favorable.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all mental health 
care he has received since service.  
Based on his response, the RO should then 
attempt to procure copies of all records 
from the identified treatment sources.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain specific information concerning 
the claimed stressors in service.  The 
veteran should be asked to provide a 
detailed written statement concerning the 
alleged incidents, including dates and 
locations of claimed events, and full 
information concerning his unit 
assignments while serving in Vietnam.

3.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran, and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records, and all associated 
stressor documents should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors. 

4.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred.

5.  If the RO finds that any stressor 
event or events have been confirmed, the 
RO should then schedule the veteran for a 
VA psychiatric examination to ascertain 
the nature of all current 
psychopathology.  The claims folder 
should be made available to the examiner 
for review and all indicated testing 
should be conducted.  The RO should 
provide the examiner with the summary of 
stressors found to have occurred, 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  In 
addition, the examiner is requested to 
identify the specific stressors that 
caused the PTSD and specify the evidence 
relied upon to determine the existence of 
the stressors.  Complete rationale for 
all opinions expressed is required.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Any supplemental 
statement of the case should reflect 
citation to and discussion of 38 C.F.R. 
§ 3.304(f), as it existed prior to March 
7, 1997 as well as on and after that 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

